UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

CHARLES J. SMITH,

                                   Plaintiff,
          -v-                                        9:18-CV-1107
                                                     (DNH/DJS)


JAYNES, Corrections Officer,

                                   Defendant.

--------------------------------

APPEARANCES:                                         OF COUNSEL:

CHARLES J. SMITH
Plaintiff pro se
96-A-6765
Greene Correctional Facility
P.O. Box 975
Coxsackie, NY 12051

HON. LETITIA JAMES                                   ERIK BOULE PINSONNAULT, ESQ.
Attorney General for the State of New York           Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

          Pro se plaintiff Charles J. Smith brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On February 4, 2020, the Honorable Daniel J. Stewart, United States Magistrate

Judge, advised by Report-Recommendation that defendant's motion for summary judgment

in lieu of answer be denied without prejudice. Plaintiff timely filed objections to the Report-
Recommendation.

         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendant's motion for summary judgment in lieu of answer is DENIED

WITHOUT PREJUDICE; and

         2. Defendant is directed to answer the sole First Amendment retaliation claim in

plaintiff's Complaint within twenty (20) days of the date of this Decision and Order.

         IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.




                                              -2-
